UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-7620



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ROWAN G. PINKETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-487-A, CA-96-1386-AM)


Submitted:   March 18, 1997                 Decided:   April 22, 1997


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Rowan G. Pinkett, Appellant Pro Se. Robert Clifford Chesnut, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error.* Accordingly, we
deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Pinkett, Nos.

CR-95-487-A; CA-96-1386-AM (E.D. Va. Oct. 3, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




    *
      Although not expressly addressed by the district judge, Ap-
pellant's claim that he was misadvised by counsel as to the maximum
possible sentence is belied by the plea agreement.

                                2